Citation Nr: 0837753	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claims of entitlement to 
service connection for a bilateral knee condition and 
arthritis.  

This matter was last before the Board in May 2008 when it was 
remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran did not incur a bilateral knee condition in 
service. 

2.  The veteran did not incur arthritis in service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral knee condition is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113,1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for arthritis is not established.  8 
U.S.C.A. §§ 1110, 1112, 1113,1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2004.  Notice addressing the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim was sent in March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims 
were readjudicated in subsequent supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained the veteran's service treatment records, VA 
records, afforded the veteran physical examinations and 
obtained medical opinions as to the etiology his claimed 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and neither the veteran nor his 
attorney has contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service treatment records are silent with 
respect to complaints related to the knees or diagnosis of 
arthritis.  His separation examination report, dated in May 
1967, notes normal lower extremities and musculoskeletal 
system.

After a thorough review of the record, the Board notes that 
there is no documented diagnosis of arthritis or a bilateral 
knee disability within the first post-service year.  The 
veteran has stated that he had arthroscopic surgery in the 
1970s at the Grand Island VA medical center, but records from 
this facility only date back to 1987; they do not note any 
surgery, until the veteran's bilateral knee replacements in 
August and September 2000.  Subsequent VA records note 
diagnoses of arthritis in various joints, but do not 
attribute any diagnosis to service.  

Of record is a March 2004 VA treatment note authored by a 
physician's assistant containing diagnoses of advanced 
arthritic changes throughout the body and bilateral knee 
replacements at "an early age of 56."  In this note, the 
physician's assistant stated that the nature of the veteran's 
duties in service as a mechanic, which required him to 
repetitively kneel, bend and crawl, hastened the arthritic 
degenerative processes in his body and was very likely the 
initiating cause for "earlier than usual" replacement of 
both knees.  

In July 2008, in accordance with the Board's May 2008 remand, 
the veteran was provided a VA examination to address the 
etiology of any diagnosed arthritis and his bilateral knee 
disorder.  Examination resulted in mild degenerative changes 
of the left shoulder, mild degenerative disc disease, 
degenerative joint disease of the left hand, as well as 
status-post bilateral knee replacement.  The examiner 
reviewed the entire claims file as well as VA treatment 
records, which were newly received following the Board's 
remand, and concluded that the veteran's degenerative changes 
were likely due to the natural progression of the disease 
with age.  In this regard, the examiner noted the concurrent 
development of the veteran's bilateral knee disorder and 
degenerative changes in various parts of his body, which 
indicated natural progression of the disease.  

Initially, the Board notes that presumptive service 
connection for the veteran's arthritis is not established.  
There is no diagnosis of arthritis within the first post-
service year.  Even if there were documentation of the 
veteran's claimed arthroscopic surgery in the 1970s and a 
concurrent diagnosis of arthritis, this would not fall within 
the time period prescribed by regulation.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, service connection for the 
veteran's claimed disorders cannot be established on a 
presumptive basis.  

Likewise, the preponderance of the evidence is against the 
claims on a direct basis.  The veteran's claimed disorders 
did not first manifest in service, as shown by his service 
treatment records.  Adjudication of these claims thus turns 
upon the resolution of the conflicting May 2004 and July 2008 
VA opinions, there being no other evidence pertaining to 
attribution of the claimed disorders to service.  The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  In this regard, the July 2008 opinion is more 
persuasive because it resulted from a thorough and 
contemporaneous examination, a review of the entire claims 
file and medical history, responded to specific questions 
posed by the Board and included a rationale for the opinion 
expressed.  The March 2004 statement was not based on a 
thorough review of the record.  The Board has not made this 
finding based upon the credentials of the VA examiners.  
Medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  
Accordingly, because the preponderance of the evidence shows 
that the veteran's claimed disorders did not first manifest 
in service and are not otherwise attributable to service, the 
claims must be denied. 


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.  

Entitlement to service connection for arthritis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


